DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•	This action is in reply to the amendments filed on 01/31/2022.
•	Claims 1, 8, and 15 have been amended and are hereby entered.
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed January 31, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 12, that the claims are not directed to an abstract idea, the Examiner respectfully disagrees.  As indicated in the 101 rejection below, the claimed inventions allows for creating a shared payment account linked to a primary user payment account, linking at least one secondary user payment account to the shared payment account; splitting the transaction amount into respective portions allocable to the primary user account and the at least one secondary user payment account and applying the respective portions of the transaction amount against each of the primary user account and the at least one 
Regarding Applicant’s arguments on page 13, that the claims as a whole integrate the judicial exception into a practical application, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are those that generally link the use of the judicial exception into a particular technological environment or field of use-see MPEP 2106.05(h).  And those that merely add insignificant extra-solution activity to the judicial exception-see MPEP 2106.05(g).  Here the claims recite a data controller (DC) computing device for making a shared payment group purchase over a payment network, the DC computing device comprising a processor and a memory, the DC computing device communicatively coupled to a database and configured to perform claimed functions and in communication with a voice-controlled (VC) computing device; shared payment account linked in the database; cause the VC computing device to audio prompt; link the in the database the at least one secondary user payment account; the shared payment account identifier is linked in the 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a data controller (DC) computing device, the DC computing device comprising a processor and a memory, the DC computing device communicatively coupled to a database and the DC computing device configured to perform the claimed method steps and system functions.  The DC computing device, processor, and memory are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification discloses a problem and an improvement to a commercial process.  For example, the Specification at [0002] discloses the challenges with groups of users/consumers presented with purchasing situations in which each member of the group is expected to pay for a portion of a purchase and the settling up between payee and other group members.  Furthermore, the Specification at [0006] discloses the need for systems and methods that enable groups of two or more to easily and effectively make a purchase while automatically 
Regarding Applicant’s arguments on pages 13-14, that the claims includes additional elements beyond any abstract idea that result in an improvement to the functioning of a payment processing network, the argument is not persuasive.  In the instant application, the pending claims do not describe a technical solution to a technical problem.  The claimed invention describe a solution to a business problem, i.e., facilitating shared payments for group purchases in real-time over a network by generating a single virtual account for presentation to merchant and automatically applying a payment proportionately against multiple payment accounts in a group.
Regarding Applicant’s arguments on page 15, regarding the first problem addressed by the present application, the first problem that conventional payment network infrastructure does not enable a merchant to run a single transaction to pay a bill that is then automatically split among payment accounts of multiple members of a group, the argument is not persuasive.  Applicant further argues, on pages 15-16, regarding the first problem, that the Office Action’s general reference to the problem is inaccurate, and that the claims specifically addresses the much more narrow and technical problems.  The argument is not persuasive.  The problem and improvement to bill splitting between multiple payers is not a technical solution to a technical problem, but rather is commercial or business process solution to a commercial or business process.  In the instant application, the pending claims do not describe a technical solution to a technical problem.  The claimed invention describe a solution to a business problem, i.e., facilitating shared payments for group purchases in real-time over a network by generating a 
Applicant further argues, on page 16, regarding the first problem, that one of ordinary skill in the art as of the priority date would recognize that such changes to the functionality of the infrastructure of the payment network present a technical problem.  The additional elements of the claims do not affect improvement in the functioning of the computer itself or an improvement to any other technology or technological field.  Rather, the additional elements—a data controller (DC) computing device for making a shared payment group purchase over a payment network, the DC computing device comprising a processor and a memory, the DC computing device communicatively coupled to a database and configured to perform claimed functions and in communication with a voice-controlled (VC) computing device; shared payment account linked in the database; cause the VC computing device to audio prompt; link the in the database the at least one secondary user payment account; the shared payment account identifier is linked in the database to the shared payment account; transmitting a request over the payment network—  amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).-see MPEP 2106.05(h). Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.  And, the additional elements— a voice-controlled (VC) computing device; receive, from the VC computing device, a purchase voice command— amount to adding insignificant extra-solution activity to the judicial exception –see MPEP 2106.05(g).  
Applicant further argues, on page 16, regarding the first problem, that the exchange of messages must be accomplished in near-real time, so as to enable the merchant and cardholder to 
Applicant then, on pages 16-17, regarding the first problem, describes a payment network that is a closed network tailored for rapid routing and processing, and further distinguishes between “rails of the payment network” and a general, open-access network such as the Internet.  The arguments are not persuasive.  As an initial matter, it is noted that the features upon which applicant relies (i.e., a closed network tailored for processing of financial transaction data over rails) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns
Regarding Applicant’s arguments on page 17, regarding the first problem, regarding the messaging format for the payment network, the arguments are not persuasive.  Formatting a transaction message to enable bill splitting to accommodate the use of multiple accounts for a single transaction does not affect an improvement to another technology or technological field; does not amount to an improvement to the functioning of the computer itself; and does not move beyond a general link of use of an abstract idea to a particular technological environment.  Rather, formatting a transaction message to enable bill splitting to accommodate the use of multiple accounts for a single transaction improves bill splitting between multiple payers, which is a business solution to a business problem. 
Regarding Applicant’s arguments on pages 18-19, regarding the first problem, that the system provides a technical advantage by essentially tricking the legacy merchant-side hardware and software of the payment network into believe it is handling a typical single-account transaction, but it causes diversion of that transaction to the DC computing device instead of to an actual issuer of the account, the Examiner respectfully disagrees.  Routing a transaction request to a computing device to be processed by a payment processor simply further describes the technological environment (i.e., the computer network of which the abstract idea is generally linked to).  Furthermore, the claim limitations recited by Applicant on page 18 also simply further describes the technological environment (i.e., a computer network).
Applicant further argues, on page 19, that no modification are required to the legacy hardware and software used by the issuers to communicate with the payment network to enable the multiple separate payments.  The argument is not persuasive.  The problem and improvement to bill splitting between multiple payers is not a technical solution to a technical problem, but rather is commercial or business process solution to a commercial or business process.  In the 
Regarding Applicant’s arguments on page 19, and as was previously argued on page 15, regarding the second problem addressed by the present application, the second problem that there is increased fraud vulnerability when each user of a group is required to provide personal payment account information to a merchant for a group merchant, the argument is not persuasive.  It is noted that reducing fraud in transaction improves the business process of conducting transaction; it does not provide improvement in the functioning of the computer itself or an improvement to any other technology or technological field.  In the instant application, the 
Regarding Applicant’s arguments on page 19, and as was previously argued on page 15, regarding the third problem addressed by the present application, the third problem that conventional payment infrastructure is incapable of interfacing with voice-activated systems to make an on-line purchase transaction that automatically splits the cost among members of a group, the argument is not persuasive.  The Applicant further argues, on page 19, that the DC computing interposed between the payment network and the voice-controlled computing device provides a technical improvement.  The argument is not persuasive.  The DC computing device is recited as performing generic computing functions including receiving and transmitting data, outputting an audio prompt, linking data in a database, splitting a transaction and applying respective portions of a transaction amount.  And, the DC computing device in network communication with the VC computing device simply further describes the technological environment (i.e., the computer network of which the abstract idea is generally linked to).  
Regarding Applicant’s arguments on pages 19-20, that the limitations improve payment processing network technology, the Examiner respectfully disagrees.  In the instant application, the pending claims do not describe a technical solution to a technical problem.  The claimed invention describe a solution to a business problem, i.e., facilitating shared payments for group purchases in real-time over a network by generating a single virtual account for presentation to 
Regarding Applicant’s arguments on page 20, that the claims are directed to something “significantly more” than the abstract idea, the Examiner respectfully disagrees.  The additional limitations, when considered both individually and in combination, do not affect an improvement to another technology or technological field; the claims do not amount to an improvement to the functioning of the computer itself; and the claims do not move beyond a general link of use of an abstract idea to a particular technological environment.  Therefore, the claims merely amount to generally linking the abstract idea (i.e. facilitating shared payments for group purchases in real-time over a network by generating a single virtual account for presentation to merchant and automatically applying a payment proportionately against multiple payment accounts in a group) to a computer network, and merely adding insignificant extra-solution activity (using voice commands with a computing device) to the judicial exception.  The claims are considered to amount to nothing more than requiring a generic computer network and adding insignificant extra-solution activity of a computing device using voice commands, to carry out the abstract idea itself and adding insignificant extra-solution activity to the judicial exception.  The specifics about the abstract idea do not overcome the rejection.
Regarding Applicant’s arguments on page 21, that the claims recite an unconventional combinations of features, the Examiner respectfully disagrees.  In the claims of the instant application, the additional elements of the claim include the additional elements of the claim a data controller (DC) computing device for making a shared payment group purchase over a payment network, the DC computing device comprising a processor and a memory, the DC computing device communicatively coupled to a database and configured to perform claimed 
Regarding Applicant’s arguments on page 21-22, regarding BASCOM, Applicant’s reliance upon BASCOM is misplaced.  The claims here are not like those the Court found patent eligible in BASCOM, in which the inventive concept was the unconventional arrangement of the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user, this design permitted the filtering tool to have both the benefits of a filter on a local computer and the benefits of a filter on the [Internet Service Provider] server and was not conventional or generic, instead, the patent claimed and explained how a particular arrangement of elements was “a technical improvement over prior art ways of filtering such content.” (BASCOM, 827 F.3d at 1345.).  In the instant application the claims do not have an inventive concept found in the non-conventional and non-generic arrangement of the additional elements.  
The claims are not patent eligible.
For the reasons above, Applicant’s arguments are not persuasive. 

Response to Declaration under 37 C.F.R. 1.132
The Declaration under 37 CFR 1.132 filed January 31, 2022 is insufficient to overcome the rejection of claims 1-20 based upon 35 U.S.C. 101 as set forth in the last Office action because:  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably are disclosed in the specification, contain patent eligible subject matter.  Additionally, affidavits or declarations presented to show that the disclosure of an application is sufficient to one skilled in the art are not acceptable to establish facts which the specification itself should recite. In re Buchner, 929 F.2d 660, 18 USPQ2d 1331 In re Oppenauer, 143 F.2d 974, 62 USPQ 297 (CCPA 1944). But see Glaser v. Strickland, 220 USPQ 446 (Bd. Pat. Int. 1983) which reexamines the rationale on which In re Oppenauer was based in light of the Federal Rules of Evidence. The Board stated as a general proposition "Opinion testimony which merely purports to state that a claim or count, is ‘disclosed’ in an application involved in an interference . . . should not be given any weight. Opinion testimony which purports to state that a particular feature or limitation of a claim or count is disclosed in an application involved in an interference and which explains the underlying factual basis for the opinion may be helpful and can be admitted. The weight to which the latter testimony may be entitled must be evaluated strictly on a case-by-case basis." Here the declaration provides merely Opinion testimony regarding the rejections under 35 USC 101 rather than any evidence regarding why the rejections should be overcome and is not being given any weight. See MPEP 716.09.  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of a patentable invention fails to outweigh the evidence of a non-patentable invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 9, and 17 are directed to a system (claim 1), a method (claim 8), and an apparatus (claim 17).  Therefore, on its face, each independent claim 1, 8, and 17 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 8, and 17 recite, in part, a system, a method, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites receive a shared payment account initialization request identifying a primary user payment account associated with a primary user; create a shared payment account linked to the primary user payment account; prompt for secondary user information identifying at least one secondary user payment account; receive the secondary user information identifying the at least one secondary user payment account; link the at least one secondary user payment account to the shared payment account; transmit a single payment instrument comprising a shared payment account identifier having a form and appearance suitable for submission by merchants through the payment network for payment card transactions, wherein the shared payment account identifier is linked to the shared payment account, and wherein a portion of the shared payment account identifier comprises an indicator configured to cause the payment network to route transaction authorization requests that include the shared payment account identifier to the DC computing device, wherein transaction authorization requests are initiated by merchants; receive a command to make a purchase from a merchant using the shared payment account; generate, in response to receiving the command, a purchase order comprising the shared payment account identifier transmit, to a point-of-sale (POS) device associated with the merchant, the purchase order comprising the shared payment account identifier as the single payment instrument receive, via the payment network in response to recognition of the indicator included in the shared payment account identifier, a single transaction authorization request initiated by the POS device to the payment network, the received single transaction authorization request including the shared payment account identifier as the single payment instrument for a transaction associated with the purchase order, a merchant identifier associated with the merchant for the transaction, and a transaction amount; split the transaction amount into respective portions allocable to the primary user account and the at least one secondary user payment account linked to the shared payment account identifier by generating, in response to receiving the single transaction authorization request including the shared payment account identifier, multiple transaction authorization requests including a respective substitute transaction authorization request for each of the primary user payment account and the at least one secondary user account, wherein the primary user payment account and the least at one secondary user account are not exposed to the POS device associated with the merchant; and apply the respective portions of the transaction amount against each of the primary user account and the at least one secondary user payment account linked to the shared payment account identifier by routing each respective substitute transaction authorization request through the payment network to a respective issuer.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for creating a shared payment account linked to a primary user payment account, linking at least one secondary user payment account to the shared payment account; splitting the transaction amount 
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of a voice-controlled (VC) computing device; receive, from the VC computing device, a purchase voice command are recited at a high level of generality (i.e., general means of using voice commands with a computing device) and amounts to adding insignificant extra-solution activity to the judicial exception –see MPEP 2106.05(g).
The additional elements of a data controller (DC) computing device for making a shared payment group purchase over a payment network, the DC computing device comprising a processor and a memory, the DC computing device communicatively coupled to a database and configured to perform claimed functions and in communication with a voice-controlled (VC) computing device; shared payment account linked in the database; cause the VC computing device to audio prompt; link the in the database the at least one secondary user payment account; the shared payment account identifier is linked in the database to the shared payment account; transmitting a request over the payment network are recited at a high-level or generality (i.e., as a generic computing device performing a generic computer function of receiving an account 
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be insignificant extra-solution activities under Step 2A Prong Two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the voice-controlled (VC) computing device and the receiving, from the VC computing device, a purchase voice command are anything other than generic computer components and functions.  These additional elements were well-understood, routine, and conventional before the effective filing date.  Voice Berkheimer Option 3. 
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) 
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2017/0173460 (“Leu”) discloses systems, methods, and computer program products are disclosed for improving ease in transmitting information between peer devices; communications devices establish a peer group.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/ELDA G MILEF/Primary Examiner, Art Unit 3694